ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and an email message by Howard Shipley on January 26, 2021.
The application has been amended as follows:
IN THE CLAIMS:
Claims 1-17:  CANCELLED
18.  (New)  A method of carrying out a handover process between a first communication system and a second communication system, 
wherein the second communication system is a wireless token ring system and at least one communication node of the wireless token ring system operates as a handover control node,
wherein a communication node, hereinafter referred to as the moving node, of the first communication system leaves the first communication system and is integrated into the wireless token ring system thereby transforming the original wireless token ring system into an enlarged wireless token ring system, 
wherein after receiving a handover message that indicates the initiation of the handover process with respect to the moving node, the handover control node 
wherein the method further comprises the following steps: 
	Step (a) in case that the moving node receives said token and sends thereafter an acknowledgement to the handover control node and an own token to its allocated downstream node in the enlarged wireless token ring system, the handover process is deemed to be completed and the moving node forms the newly allocated downstream node to the handover control node in the enlarged wireless token ring system, and
	Step (b) in case that the handover control node does not receive the acknowledgement in a given period of time, the handover control node sends a replacement token to the allocated downstream node of the moving node, the replacement token replacing the presumably missing token of the moving node and allowing the token ring communication to proceed, and
wherein steps (a) and (b) are repeated until the handover control node receives the acknowledgement from the moving node or until the handover process is deemed to have failed and is aborted.
19.  (New)  A method of carrying out a handover process between a first communication system and a second communication system, 
wherein the second communication system is a wireless token ring system where each communication node is configured to send signals to an allocated upstream communication node and receive signals from an allocated downstream communication node and where at least one communication node of the wireless token ring system operates as a handover control node,
wherein in order to initiate an integration of a moving node of the first communication system into the wireless token ring system and thereby transform the original wireless token ring system into an enlarged wireless token ring system, a handover message is sent from the first communication system to the wireless token ring system, 
wherein after receiving the handover message that indicates the initiation of the handover process with respect to the moving node, the handover control node of the wireless token ring system addresses its next token to the moving node and not to its formerly allocated downstream node in the original wireless token ring system, and
wherein the method further comprises the following steps: 
	Step (a) in case that the moving node receives said token and sends thereafter an acknowledgement to the handover control node and an own token to its allocated downstream node in the enlarged wireless token ring system, the handover process is deemed to be completed and the moving node forms the newly allocated downstream node to the handover control node in the enlarged wireless token ring system, and
	Step (b) in case that the handover control node does not receive the acknowledgement in a given period of time, the handover control node sends a replacement token to the allocated downstream node of the moving node, the replacement token allowing the token ring communication to proceed, and
wherein steps (a) and (b) are repeated until the handover control node receives the acknowledgement from the moving node or until the handover process is deemed to have failed and is aborted.

21.  (New)  The method of claim 19 wherein, in step (a), the moving node's own token itself forms the acknowledgement, and
wherein the handover control node accepts the receipt of the moving node's own token as the receipt of the acknowledgement. 
22.  (New)  The method according to claim 19, wherein said next token of the handover control node indicates to the moving node which node of the wireless token ring system will be its allocated downstream node in the enlarged wireless token ring system.
23.  (New)  The method according to claim 19, wherein in each of the two communication systems, at least one node operates as a handover control node, the handover control node of the first communication system is hereinafter referred to as first handover control node and the handover control node of the wireless token ring system is hereinafter referred to as second handover control node.
24.  (New)  The method of claim 23, wherein the first handover control node sends the handover message that indicates the initiation of the handover process with respect to the moving node, to the second handover control node.
25.  (New)  The method according to claim 23, wherein after receiving the handover message, the second handover control node sends a configuration message to the first handover control node which forwards the configuration message to the moving node, and
wherein said configuration message indicates to the moving node which node of the wireless token ring system will be its allocated downstream node in the enlarged wireless token ring system.
26.  (New)  The method according to claim 19, wherein upon receipt of the handover message the handover control node of the wireless token ring system sends an enlargement information that indicates the enlargement of the wireless token ring system to the communication nodes  of the wireless token ring system.
27.  (New)  The method according to claim 19, wherein upon receipt of the handover message the handover control node of the wireless token ring system sets a new timing schedule and sends the new timing schedule to the communication nodes of the wireless token ring system, and 
wherein the new timing schedule defines the timing demands that have to be met by the communication nodes in the enlarged wireless token ring system.
28.  (New)  The method according to claim 19, wherein in each rotation period, each communication node of the first communication system directly or indirectly –for example, via one or more other communication nodes that function as relay nodes - sends a token to an allocated downstream communication node of the first communication system and receives a token from an allocated upstream communication node of the first communication system, and 
wherein in each rotation period, each communication node of the wireless token ring system directly or indirectly – for example, via one or more other communication nodes that function as relay nodes – sends a token to an allocated downstream 
29.  (New)  An arrangement comprising at least two communication systems, characterized in that
at least one of the communication systems is a wireless token ring system, and
at least one of the communication nodes of the wireless token ring system is configured to act as a handover control node according to the method defined in claim 18.
30.  (New)  A wireless token ring system according to the arrangement of claim 29, wherein a handover control node is configured 
to address its next token to a moving node and not to its formerly allocated downstream communication node in the original wireless token ring system, after receiving a handover message that indicates the initiation of the handover process with respect to the moving node, and
to send a replacement token to the allocated downstream node of the moving node, in case that the handover control node did not receive an acknowledgement from the moving node in a given period of time,
wherein the replacement token allows the token ring communication to proceed.
31.  (New)  A communication node for a wireless token ring system, wherein said the communication node is configured to act as a handover control node according to the method defined in claim 18.
32. (New)  A communication node for a wireless token ring system, wherein the communication node is a handover control node configured 
to address its next token to a moving node and not to its formerly allocated downstream communication node in the original wireless token ring system, after receiving a handover message that indicates the initiation of the handover process with respect to the moving node, and
to send a replacement token to the allocated downstream node of the moving node in case that the handover control node did not receive an acknowledgement from the moving node in a given period of time,
wherein the replacement token allows the token ring communication to proceed.

33. (New)  A communication node for a wireless token ring system, wherein the communication node is a handover control node configured 
to address its next token to a moving node and not to its formerly allocated downstream communication node in the original wireless token ring system, after receiving a handover message that indicates the initiation of the handover process with respect to the moving node, and
to send a replacement token to the allocated downstream node of the moving node in case that the handover control node did not receive an acknowledgement from the moving node in a given period of time,
wherein the replacement token allows the token ring communication to proceed;
wherein the communication node is configured to act as a handover control node according to the method defined in claim 18.


a transceiver,
a processor and 
a memory that stores a handover control software module  which - after activation - programs the processor such that the communication node acts as the handover control node.
Allowable Subject Matter
Claims 18-34 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that mention subject matter disclosed by the instant application, e.g., Terminal Mobility wherein handoff between intra-zone, inter-zone (intra-domain) and or inter-domain users is support (Roy, US 6859448 B1: column 6 lines 57-65), wherein In the case of wireless LANs (e.g., Ethernet, Token Ring, ATM, LAN/Hub, etc.), the mobile entity may be directly communicating to a router or switch via wireless devices connected to the LAN (column 10 lines 36-45). Also, Mobility enabling access point architecture for wireless attachment to source routing networks, wherein each access point and the mobile units within its range form a wireless LAN segment, which is treated as a virtual token ring end node in the context of routing (Baker et al., US 5490139 A: Title, column 3 line 67 through column 4 lines 1-3).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation as specifically recited by at least 
Claims 20-31, 33, and 34 are also believed to be allowable by virtue of their dependence from claims 18 and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., wireless token ring protocol.
US 6859448 B1		US 20090055909 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
January 29, 2021